Citation Nr: 1434904	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-45 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to September 23, 2008, and in excess of 20 percent from September 23, 2008, forward, for residuals of a right foot injury, status post triple arthrodesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2013, the Board remanded the claim, as well as a separate claim for service connection for a low back disability, for further development.  In an April 2014 rating decision, the RO granted the Veteran's claim for service connection for a low back disability, thereby constituting a full grant of the benefit sought, so the issue is no longer on appeal.  The April 2014 decision also awarded an increased 20 percent rating for the Veteran's right foot disability as of September 23, 2008.  As the Veteran has not indicated this action has satisfied his claim, it is presumed he continues to seek the highest possible rating for this disability, and therefore the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

In its June 2013 remand, the Board requested that the Veteran be provided a VA podiatric examination that included complete range of motion studies with specific findings.  Unfortunately, the December 2013 VA examination did not include the requested range of motion studies; therefore, this claim must be remanded for a new VA examination.  Current treatment records should be obtained on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the VA Medical Center in Memphis, Tennessee, dated since April 2014.

2.  Thereafter, schedule the Veteran for a VA podiatric examination to evaluate the current severity of his service-connected right foot disability.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the Veteran, the examiner is asked to address the following:

a. The examiner must identify all current residuals of the Veteran's service-connected residuals of a right foot injury, status post triple arthrodesis.  

b. Is pes cavus (clawfoot) a residual of the right foot injury, status post triple arthrodesis?

c. The examination should conduct complete range of motion studies of the right foot, with specific findings.

d. The examination should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits any motion.

e. The examiner should provide an opinion as to whether the totality of the Veteran's adverse symptomatology is best characterized as a "moderate," "moderately severe," or "severe" foot injury.

In providing answers to the above, the examiner should consider that the claimant is competent to report on the observable symptoms of his disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

